No. 81-470
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                              1982


IN THE MATTER OF
V.R.B., A Youth under eighteen.




Appeal from:   District Court of the Fourth Judiciai District,
               In and for the County of Missoula
               Honorable John Henson, Judge presiding.
Counsel of Record:
     For Appellant:
          Ann C. German, Missoula, Montana
     For Respondent:

          Hon. Mike Greely, Attorney General, Helena, Montana
          Robert L. Deschamps 111, County Attorney, Missoula,
           Montana


                             Submitted on briefs:   June 10, 1982
                                         Decided:   October 26, 1982

Filed:
Mr. Justice Daniel J. Shea delivered the Opinion of
the Court.

     V.R.B. appeals an order of the Missoula County District
Court (sitting as the Missoula County Youth Court) finding
V.R.B.   to be a delinquent youth and ordering his placement
in the custody of the Department of Institutions, to be
confined at Pine Hills School for Boys until he reaches age
21 or is sooner released by the Department of Institutions.

The appeal concerns the completeness of the findings of fact
entered by the court.
     The youth contends it was error for the trial court not
to enter findings of fact setting forth the basis of the
order of commitment, and further contends there was in-

sufficient evidence to support the order.      The trial court
entered only a finding that the youth had committed the
offense of burglary as charged in count I1 of the petition

and a further finding that the youth was a delinquent youth
as defined in section 41-5-103 (12)(a), MCA.     Rased only on
these findings the trial court entered its order of commitment.
Because we find the findings to be incomplete, we will not
independently review the sufficiency of the evidence.
Rather, we remand to the trial court for entry of appropriate
findings.
     The youth moved to Missoula with his parents in the
fall of 1980, and in November 1930, he was placed on juvenile
probation following arrests for criminal activity.     He was
assigned to a probation officer.   He was again arrested for
criminal activity in January and February 1981.     On February
23, 1981, the Missoula County Attorney filed a petition in
Youth Court to have the youth declared a delinquent youth.
The youth's attorney and the county attorney agreed to
continue the hearing on the petition so that the youth could
participate in a drug and alcohol treatment program and

undergo a psychiatric evaluation.

     On July 8, 1981, the youth admitted to the count I1
allegation in the petition that he had committed a burglary.

The youth denied the other counts and a dispositional hearing
was set for July 27, 1981.
    At the hearing, the Youth Court heard testimony of the
probation officer, a school psychologist, an employment and
training counselor, the youth's parents, and the youth
himself.   The Youth Court also received into evidence a
psychiatric evaluation and social history which had been
prepared for the court.   At the close of the hearing, the
Youth Court judge said:
    "Well, the Court has reviewed the reports as
    prepared by [the probation officer,] Mr. Welch
    and the psychiatric evaluation prepared by Dr.
    Stratford and has listened to the testimony.

     "At this time I will adjudge that he has been
     found and declared to be a Delinquent Youth to
     be dealt with under the Montana Youth Court Act.
     "At this time I will order his commitment to
     the Department of Institutions until he is
     twenty-one or otherwise released."
     Later, the Youth Court judge entered formal findings and
conclusions stating only that the youth had committed the
burglary and was a delinquent as defined in section 41-5-
103(12) (a), MCA, and a formal order of commitment.
     The Youth Court's finding that the youth had committed
a burglary, a charge to which the youth admitted, and
which there was abundant evidence to support, was sufficient
to support a conclusion that the youth under section 41-5-
103(12) (a), MCA, was a delinquent youth.   But no specific
findings were made to justify the dispositional order--
that is, the order of commitment.      Although the State argues
that the record justifies the dispositional order, it is not
our function, absent findings of the Youth Court, to search
the record to satisfy ourselves that the order was correct.

     A Youth Court judge is required by section 41-5-521(2),
MCA to "[mlake and record his findings on all issues" in

an adjudicatory hearing before a judge without a jury.      We
specifically extended that requirement to Youth Court

dispositional hearings.       In the Matter of Geary (19771, 172
Mont. 204, 562 P.2d 821.      This Court has repeatedly emphasized
the importance of findings in all kinds of litigation, and
we have emphasized the importance of findings and reasons to
be given for the imposition of criminal sentences.      State v.
Stumpf (1980), - Mont     .      , 609 P.2d 298.
     In United States v. Bazzano (1977), 570 F . 2 d 1120, the

Court emphasized the importance of findings and reasons
given in performance of the sentencing function of a trial
court:
     "Such a rule would help to assure that sentences
     are grounded on the facts of a particular case,
     and would serve the broader aims of promoting
     the defendant's rehabilitation as well as the
     fairness and rationality of sentencing
     procedures. It would also eliminate the
     undue delay that frequently results when the
     sentencing process is questioned in an appellate
     court, and the trial judge has not given his
     reasons for the sentence. These gains would
     obtain without overly burdening trial judges,
     and without invading the realm of their discretion
     to set sentences on the basis of their knowledge
     of the defendant and the circumstances surrounding
     the crime." United States v. Razzano, supra, at
     1138.
     The decision reached after a dispositional hearing is
or at least can be equivalent to a sentence and we see no
reason why the trial courts should not set forth the basis
of their decisions.   In fact, a fair reading of --
                                                 Stumpf, supra,
s h o u l d n o t r e q u i r e a Youth Court judge t o r e a d between t h e

l i n e s t o d e t e r m i n e t h a t he s h o u l d a l s o g i v e r e a s o n s f o r h i s

decision a f t e r a d i s p o s i t i o n a l hearing.               One's l i b e r t y can

b e a s e f f e c t i v e l y c u r t a i l e d by a d e c i s i o n r e a c h e d a f t e r a

Youth C o u r t d i s p o s i t i o n a l h e a r i n g a s it c a n be on a d e c i s i o n

reached a f t e r a sentencing hearing i n a c r i m i n a l case. This

C o u r t s h o u l d n o t be compelled t o g u e s s a t why t h e c o u r t made

t h e d e c i s i o n i t d i d , n o r s h o u l d anyone e l s e i n v o l v e d w i t h

t h e process.

        Although w e remand t h i s c a s e f o r e n t r y o f a p p r o p r i a t e

findings, w e note t h a t the youth's attorney, a f t e r the order

and f i n d i n g s w e r e e n t e r e d , c o u l d have p e t i t i o n e d t h e Youth

C o u r t t o e n t e r a p p r o p r i a t e f i n d i n g s and c o n c l u s i o n s .     If

t h i s had been done, and i f t h e Youth C o u r t had complied, a s

w e l l i t s h o u l d , t h i s a p p e a l may have been a v o i d e d .                 There

i s enough c a s e law on t h e books g i v i n g t r i a l c o u r t s and

attorneys n o t i c e t h a t reasons f o r decisions a r e a necessary

and fundamental p a r t of t h e d e c i s i o n making p r o c e s s .                      To b e

of any v a l u e t o t h e l i t i g a n t s , t o t h e p u b l i c , o r t o t h i s

C o u r t , t h o s e r e a s o n s must b e s e t f o r t h i n t h e r e c o r d .

        Judgment i s v a c a t e d and remanded f o r e n t r y of a p p r o p r i a t e

f i n d i n g s and f o r e n t r y of judgment b a s e d on t h o s e f i n d i n g s .
We Concur:




c        Justices